DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s response and amendment dated 7/19/21 is acknowledged and entered. Claims 1-22 are cancelled. Claims 23-42 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 7/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,165,293, 9,305,294, 9,727,855, 10,127,543, and 10,762491 has been reviewed and is accepted.  The terminal disclaimer has been recorded.	Accordingly, the double patenting rejection of claims 23-42 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morley (US 2010/0108762, previously cited) in view of Mullen, et al. (US 2009/0159707, herein Mullen).1	Regarding claims 23, 30 and 37, Morley teaches a mobile device, method, and computer readable medium containing computer executable instructions thereon for communicating with a magnetic reader head, said mobile device comprising: 	a housing (paragraph 0027: cell phone 20); 	an output connection accessible on said housing (paragraph 0020: input socket 18); 	a memory coupled to said housing (paragraph 0028: memory); 	a processor coupled to said housing, said processor in communication with said memory and said output connection (paragraph 0020: microprocessor 42); and 	a transmitter coupled to said output connection (paragraph 0029: card reader device 10), wherein said mobile device is configured to: 	receive, in said memory, a first data file containing data corresponding to each standard field in at least one of an ISO/JEC 7813 Track 1-compliant record and an ISO/JEC 7813 Track 2-compliant record (paragraph 0028: Track 2); and 	transmit, from said transmitter, a changing magnetic field configured to be received remotely by the magnetic reader head, wherein the changing magnetic field has a waveform corresponding to polarity changes in the first data file (paragraph 0029: magnetic reader head 22).	Morley does not explicitly teach communicating with a magnetic reader head of a POS device.	Mullen teaches communicating with a magnetic reader head of a POS device (paragraph 0048).	It would have been obvious to one ordinary skill in the art at the time of invention to combine the teachings of Morley and Mullen, because communicating with a magnetic reader head of a POS device allows a user to use multiple types of cards or payment methods at the POS (paragraph 0016 of Mullen).	Regarding claims 24, 31 and 38, Morley further teaches said transmitter comprises an electromagnet (paragraph 0029: magnetic reader head 22).	Regarding claims 25, 32 and 39, Morley further teaches converting the first data file into an audio waveform (paragraph 0029); and 	transmitting the audio waveform through said output connector to said transmitter, wherein said electromagnet is configured to convert the audio waveform into the waveform of the changing magnetic field (paragraph 0029).	Regarding claims 26, 33 and 40, Morley further teaches said output connector comprises one of an audio jack, a USB connector, and a smartphone dock connector (paragraph 0026: jack 16).	Regarding claims 27, 34 and 41, Morley further teaches the first data file is a binary data file (paragraph 0029).	Regarding claims 28 and 35 Morley further teaches receiving the first data file through at least one of manual input, email, text message, Internet, and a removable storage device (paragraph 0028).	Regarding claim 29, 36 and 42, Morley further teaches the polarity changes emulate a swiping of a magnetic stripe through a transaction card swipe path of a POS device, the magnetic stripe having encoded thereon the data contained in the first data file (paragraph 0029).
Response to Arguments
Applicant’s arguments with respect to claims 23-42 have been considered but are moot in view of the new grounds of rejection. New reference Mullen has been used to further teach the newly added limitations. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.